______________________________________________________________________
                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

WULF CINQ-MARS,                                )
                                               )
                       Plaintiff,              )      No: 21 CV 4277
                                               )
       vs.                                      )     Jury Demand
                                                 )
RIVERSIDE CAPITAL PLLC, d/b/a GREAT CLIPS, )
                                                 )
                        Defendant.              )
________________________________________________________________________

                             COMPLAINT
                   AS AND FOR A FIRST CAUSE OF ACTION
         (TITLE VII SEXUAL HARASSMENT-HOSTILE ENVIRONMENT)

1. Plaintiff, WULF CINQ-MARS (“CM”), a current employee of RIVERSIDE

CAPITAL PLLC, d/b/a GREAT CLIPS, (“GREAT CLIPS”), seeks redress against

GREAT CLIPS’s for failure to protect CM from a sexual hostile environment, in

violation of his rights under the Civil Rights Act, Title VII.

2. This is an action under Title VII of the Civil Rights Act of 1964 and as amended by

inter alia, the Civil Rights Act of 1991, 42 U.S.C. 2000(e) et seg., for the GREAT CLIPS,

GREAT CLIPS having subjected GREAT CLIPS to sexual hostile work environment by

failure to protect him from a sexual harassment and subjecting him to a hostile

environment despite CM’S complaints about same.

3. Jurisdiction of this court is provided by 28 U.S.C. 1331 and 1343.

                                    PARTIES

4. CM, is a male adult person and a resident of Frankfort, Will County, State of Illinois.

5. GREAT CLIPS is a foreign corporation, organized under the laws of Illinois, and

doing business in the State of Illinois and other surrounding states, is engaged in and
  employs its employees in commerce and in the production of goods and services for

  commerce between points in many states, and has continuously had and now has more

  than one hundred (100) employees.

   6. GREAT CLIPS is an employer within the meaning of the Civil Rights Act and 42 U.S.C.

   2000(e) et seq., and has been at all times material to the allegations herein.

   7. CM filed a discrimination charge against GREAT CLIPS with the Equal Employment

  Opportunity Commission (EEOC). That charge was timely filed, under the Title VII of the

  Civil Rights Act of 1964, 42 U.S.C. A. § 2000e-5(e). (See Exhibit “A”)

   8. On September May 13, 2021, CM was sent a notice from the EEOC of his right to

  bring this action (see Exhibit “B”), and CM timely filed this action.

                             STATEMENT OF CLAIMS

9. CM is an employee of GREAT CLIPS and at all times relevant, CM was meeting the

   legitimate expectations of CM.

   10. GREAT CLIPS’s agents created a hostile and offensive work environment by

  allowing him to be continually harassed and subject to a sexually hostile work

  environment, which impaired the terms and conditions of his employment, since

  September 28, 2018 to the present, all in violation of Title VII of the Civil Rights Act of

  1964, 42 U.S.C.

  11. By allowing this discriminatory conduct, GREAT CLIPS discriminated against CM in

  violation of 42 U.S.C. 2000(e) as amended.

  13. The discriminatory action of GREAT CLIPS as set forth above has caused CM has

  suffered emotional pain, humiliation, mental anguish, loss of enjoyment of life, and




                                                2
emotional distress. All in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

Section 2000-3 et seq; as amended by inter alia the Civil Rights Act of 1991.

14. Further, said action on the part of the GREAT CLIPS was done with malice and

reckless disregard for CM’s protected rights.


                               PRAYER FOR RELIEF

    WHEREFORE, CM prays for judgment as follows:

   1. Declare the conduct engaged in by GREAT CLIPS to be in violation of CM’s rights;

   2. For injunctive relief, including but not limited to reinstatement and relief requiring

to make him whole for the losses he may have suffered and to protect him from further

violation caused by the violations of GREAT CLIPS;

   3. For any compensatory damages in an amount according to proof;

   4. For punitive damages based upon the wrongful conduct of GREAT CLIPS

   5. For costs of suit, including reasonable attorney's fees and expert fees, pursuant to

42 U.S.C.A § 12117(a), which incorporates the remedies set forth in Title VII of the Civil

Rights Act of 1964, Title 42 U.S.C.A. § 2000e-5(k); and

   6. For such other and further relief as the court deems proper.


                                   WULF CINQ-MARS


                                   BY:Michael T. Smith
                                     Michael T. Smith
                                      Trial Attorney
 Michael T. Smith
 6180407IL
 10 N. Martingale Road
 Suite 400
 Schaumburg, Illinois 60173
 (847) 466-1099

                                             3
